IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,393-02


                  EX PARTE THOMAS ANTHONY AMBRIATI, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 11-11408-A IN THE CRIMINAL DISTRICT COURT
                           FROM JEFFERSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to twenty years’ imprisonment. The Ninth Court of Appeals affirmed his

conviction. Ambriati v. State, 09-11-00667-CR (Tex. App.–Beaumont, September 5, 2012).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.

        Appellate counsel filed an affidavit with the trial court. The trial court has entered findings

of fact and conclusions of law that appellate counsel failed to timely notify Applicant that his
                                                                                                      2

conviction had been affirmed. The trial court recommends that relief be granted. Ex parte Wilson,

956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Ninth Court of Appeals in Cause No. 09-11-00667-

CR that affirmed his conviction in Cause No. 11-11408 from the Criminal District Court of Jefferson

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.

Delivered: January 15, 2014

Do not publish